 In theMatter ofWE,,'1IaoI3uuSE RADIO STATIONS, INC.andNATIONALASSOCIATION OF BROADCASTENGINEERS AND TECHNICIANSCase No. 4.-R-1964.-Decided July'L, 1946Mr. John W. Steen,of Baltimore,Md., andMr.Lester R. Rawlins,of Philadelphia,Pa., for the Company.O'Donoghue,Dunn & Mills,byMr. Lawrence J. Mills,of Washing-ton, D.C., for Nabet.Mr. Leonard B. Boudin,of New York City,for the A. C. A.Me. Lewis H. Ulman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONST ATENIENT OF THE CASEUpon a petition duly filed by National Association of BroadcastEngineers and Technicians, herein called Nabet, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Westinghouse Radio Stations, Inc., Philadelphia, Penn-sylvania, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHelen F. Humphrey, Trial Examiner.The hearing was held atPhiladelphia,Pennsylvania,on April 30.1946.At the hearing theTrial Examiner granted a motion of American Communications Asso-ciation, C. I. 0., herein called the A. C. A., to intervene.The Com-pany, Nabet, and the A. C. A. appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The TrialExaminer'srulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Subsequent to the hear-ing the A. C. A. filed an unfair labor practice charge alleging thatthe Company had violated Section 8 (1) and (5) of the NationalLabor Relations Act (Case No. 4-C-1616).The A. C. A. movedthat the petition herein be dismissed because of the pendency ofthat charge.The Company moved (1) that the charge of the A. C. A.be dismissed,or (2) that proceedings thereunder be stayed pendingthe outcome of this representation proceeding,or (3) that both pro-69 N L. R B., No 31269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDceedingsbe consolidatedfor thepurpose of hearing.However, theRegional Director for the FourthRegion hasadministratively dis-missed theA. C. A.'s charge by refusingto issue a complaint.Themotions madeby the Company and the A. C. A. are accordingly de-nied.Also afterthe hearingthe A. C. A. movedto dismissthe petitionon variousother grounds.For reasons set forth in Section III,int, a,the motionis denied.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Radio Stations, Inc., is an Indiana corporation en-gaged in radio broadcasting and the operation of radio broadcastingstations, including Radio Station KYW located in Philadelphia,Pennsylvania.Radio Station KYW is operated under a license from the FederalCommunications Commission and is affiliated with the NationalBroadcasting Company's network, which is a Nation-wide broad-casting organization.Programs of the National's network, which arebroadcast through the Company and transmitted locally by Radio Sta-tion KYW, constitute 58 percent of the station's business.Approxi-mately 60 percent of the Company's total broadcasts is received bywire from sources outside the Commonwealth of Pennsylvania. TheCompany receives a substantial part of its revenue from advertiserswho are engaged in interstate commerce.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDNational Association of Broadcast Engineers and Technicians, un-affiliated, is a labor organization admitting to membership employeesof the Company.American Communications Association, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has declined to grant recognition to Nabet as theexclusive bargaining representative of certain of its employees untilNabet has been certified by the Board in an appropriate unit.On August 7, 1941, the Board certified the A. C. A. as the bargainingrepresentative of the employees here involved after a stipulation for WESTINGHOUSE RADIO STATIONS, INC.271Certification on Consent Comparison of Records.'After prolongednegotiations the Company and the A. C. A. signed a contract for 1year on April 25, 1942. On August 21, 1943, the parties entered into anew contract for 1 year with a 60-day automatic renewal clause. Theautomatic renewal provision was stayed in 1944 in accordance withits terms by seasonable notice from the A. C. A. that it wished tonegotiate a new contract.Thereafter, the contract of August 21, 1943, was continued in effectwith certain modifications by an oral understanding, later con-firmed by a letter to the A. C. A. from the Company, dated November7, 1945.The Company's letter stated that the 1943 contract, as modi-fied, was to be deemed operative from "November 7, 1945, and willgovern the relationships between the parties, pending the outcome ofthe points still in dispute.On these items in dispute, the terms of theexisting agreement will continue to govern pending final agreementon the disputed issues."Previously in 1945 these disputed items hadbeen submitted to the Third Regional War Labor Board, which hadissued a Directive Order dated October 18, 1945. It later issued asecond Directive Order, dated November 14, 1945.2 Both parties thenappealed to the National War Labor Board, which subsequently issuedtwo Directive Orders, each dated December 21. 1945, denying bothappeals and affirming the October 18, 1946, Directive Order of theThird Regional War Labor Board.Nabet made its demand for recognition upon the Company andfiled its petition herein on January 28, 1946.Because of the conflict-ing demands of Nabet and the A. C. A. the Company has refusedto enter a new contract with A. C. A. embodying the provisions of theWar Labor Board's Directive Orders.The A. C. A. argues that theAllis-Chalmersdoctrine 3 is applicableto the facts in this case, and that its contract of August 21, 1943, asextended, also constitutes a bar to the present proceeding.As we have frequently pointed out, however, the principle enun-ciated in theAllis-Chalmerscase is limited to situations where a newlycertified union has been denied a fair opportunity to demonstrate itsability to obtain for its members the benefits of collective bargainingbecause of delays occasioned by its resort to the orderly processes ofother governmental agencies' In the instant proceeding the A. C. A.has been the statutory representative of employees of the Companysince 1941 and had enjoyed 2 full years of contractual relationshipwith the Company before War Labor Board proceedings were insti-tuted.Accordingly, theAllis-Chalmers'Matter ofWestinghouse Radio Stations,Inc OperatingKYTV, 33 N L R B 12402The second Directive 01 der was supplement to the one of October 18, 19453MatterofAldusChalmers Manufaetni ing Company,50 N I, R B 3064Matterof _NorthwestPacking (o , 64 N LR R 54 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere, as the A. C. A. was not a newly certified bargaining agent whenthe War Labor Board proceedings were initiated.5As noted above, in 1944 automatic renewal for another year of theagreement of August 21, 1943, was forestalled by timely notice fromthe A. C. A. Thereafter, this contract was continued in effect by anoral understanding which was confirmed by the Company's letter tothe A. C. A. Thus, no new written agreement executed by both par-ties, ever came into existence.6Assuming, however, that the Com-pany's confirmatory letter constitutes a written contract between theparties, extending the 1943 agreement, we nevertheless find that thereis no bar to a current determination of representatives.For it is clearfrom the facts that the 1943 contract was extended by the Companyand the A. C. A. for an indefinite period of time.7We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.The Company's letter of confirmation setting forth the period dur-ing which the 1943 contract was to be extended indicates that thisagreement was continued in operation for an indefinite length oftime.As the Company's Manager for Industrial Relations testified,the 1943 contract was extended until a new contract could be signed.IV.THE, APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allbroadcast technicians of the Company in the broadcast engineeringdepartment of Station KYW, Philadelphia, Pennsylvania, excludingtechnical supervisors, the chief engineer, the station manager, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.'5SeeMatterof Armourand Company,66 N. L. R B 324,and casescited therein.SeeMatterof Eacor, Inc,46 N L R B 1035WeMatterof The Union Fork h HoeCompany,63 N L.R. B 194.8At the hearing the Company and Nabet requested that the Board describethe unit as .All employees in the Technical Department of the Company's PhiladelphiaRadio Sta-tion KYw and KYw-FM engaged in theoperation and maintenance of those facilitiesof the TechnicalDepartmentused in transmitting,converting,and/or conducting audio,FM, Facsimile,Video, and/or radio frequenciesfor use in broadcast,re-broadcast,audition, rehearsal, recording or nav of the technical equipmentused in connectionwith any of the above, excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwiseeffect changesin the statusof employeesor effectively recommend such action.However,all partiesagree thatthis definesthe appiopi late unitin no different mannerthan we have described it aboveThe description we have utilized is virtually identicalto that contained in the previous proceeding affecting the Company's employees (see footnote2, supra) WESTINGHOUSE RADIO STATIONS,INC.273V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWestinghouseRadio Stations, Inc., Philadelphia, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by National Association of Broadcast Engineers andTechnicians, or by American Communications Association, C. I. 0.,for the purposes of collective bargaining, or by neither.701.542-47- -vol 6!)--19